


116 S4528 IS: Advancing Competitiveness, Transparency, and Security in the Americas Act of 2020
U.S. Senate
2020-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 4528
IN THE SENATE OF THE UNITED STATES

August 13, 2020
Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Foreign Relations

A BILL
To strengthen the United States ties with Latin American and Caribbean countries through diplomatic, economic, and security cooperation, to counter efforts by the People’s Republic of China to undermine United States interests and values in the Americas, and to promote economic development and competitiveness in the Latin American and Caribbean region.


1.Short title; table of contents
(a)Short titleThis Act may be cited as the Advancing Competitiveness, Transparency, and Security in the Americas Act of 2020. (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Findings.
Sec. 3. Sense of Congress.
Sec. 4. Statement of policy.
Sec. 5. Definitions.
Sec. 6. Assessing the intentions of the People’s Republic of China in the Western Hemisphere.
TITLE I—Increasing competitiveness in Latin America and the Caribbean
Sec. 101. Developing and implementing a strategy to increase economic competitiveness and promote the rule of law.
Sec. 102. Strengthening United States International Development Finance Corporation engagement in Latin America and the Caribbean.
Sec. 103. Advancing regulation of foreign investment in infrastructure projects to protect host countries’ national interests.
Sec. 104. Strengthening infrastructure project selection and procurement processes.
Sec. 105. Promoting the rule of law in digital governance.
Sec. 106. Investing in projects that strengthen the region’s digital infrastructure.
Sec. 107. Countering foreign corrupt practices in the Americas.
Sec. 108. Countering malign business practices.
Sec. 109. Promoting greater energy security.
TITLE II—Promoting regional security and digital security, and protecting human rights in the Americas
Sec. 201. Ensuring the integrity of telecom and data networks and critical infrastructure.
Sec. 202. Addressing the risks that pervasive surveillance and monitoring technologies pose to human rights.
Sec. 203. Revitalizing bilateral and multilateral military education programs.
TITLE III—Advancing the role of civil society in Latin America and the Caribbean
Sec. 301. Counteracting growing Chinese educational and cultural influence in Latin America and the Caribbean.
Sec. 302. Advancing the role of civil society and the media to promote accountability.
TITLE IV—Resourcing for success
Sec. 401. Appointment of China Engagement Officers at United States embassies in the Western Hemisphere.
Sec. 402. Assessing staffing needs at United States embassies in Latin America and the Caribbean.
2.FindingsCongress makes the following findings: (1)The People’s Republic of China has dramatically increased engagement with Latin America and the Caribbean since 2004. Latin America is the second largest destination for Chinese foreign direct investment. China has become the top trading partner of Brazil, Chile, Peru, and Uruguay. China’s trade with Latin America has grown from $17,000,000,000 in 2002 to $306,000,000,000 in 2018.
(2)Between 2005 and 2018, the People’s Republic of China provided Latin America with an estimated $141,000,000,000 in development loans and other assistance. The annual amount of such loans and assistance consistently surpasses the annual sovereign lending to Latin America and the Caribbean from either the World Bank or the Inter-American Development Bank. (3)The People’s Republic of China—
(A)is investing extensively across the region’s extractive sector and agricultural supply chains to more effectively control raw materials supply and pricing; (B)has acquired and built new port facilities and other transport and energy infrastructure in Brazil, Panama, Costa Rica, El Salvador, and elsewhere in the region to expand its footprint in Latin America; and
(C)has developed strong partnerships and engaged in extensive deal-making in telecommunications and other technology-intensive sectors in the Latin American and Caribbean region. (4)In 2015, the People’s Republic of China and countries of the Community of Latin American and Caribbean States (CELAC) held the first meeting of the China-CELAC Ministerial Forum, at which they agreed to a 5-year cooperation plan regarding politics, security, trade, investment, finance, infrastructure, energy, resources, industry, agriculture, science, and people-to-people exchanges. China is also active in other regional institutions, including multilateral development banks.
(5)The United States Southern Command has warned that China’s space and telecommunications ventures in Latin America and the Caribbean have created United States commercial and security vulnerabilities. (6)China has spent more than $244,000,000,000 on energy projects worldwide since 2000, 25 percent of which was spent in Latin America and the Caribbean. Although the majority of this spending was for oil, gas, and coal, China has also been the largest investor in clean energy globally for almost a decade.
(7)China promotes the repressive use of technology— (A)by selling crowd control weapons and riot gear used against demonstrators; and
(B)by developing tracking systems that can be used by governments to surveil and monitor their citizens. (8)Although China did not originally include the Latin American and Caribbean region in its Belt and Road Initiative—
(A)at a meeting with the Community of Latin American and Caribbean States in January 2018, China invited Latin America and the Caribbean to participate in the Belt and Road Initiative, referring to the region as a natural fit for a program that aims to improve connectivity between land and sea through jointly built logistic, electricity, and information pathways; and (B)19 Latin American and Caribbean countries have signed bilateral Belt and Road Cooperation Agreements since 2017.
(9)The People’s Republic of China offers to finance projects in Latin America and the Caribbean on deceptively easy terms that frequently lead recipient countries to become dependent on, and deeply indebted to, China. Chinese companies frequently engage in exploitative practices, including predatory lending, and project requirements that— (A)provide little or no benefit to the host country; and
(B)facilitate corrupt practices. (10)The Government of China expects that Chinese companies will invest the equivalent of $250,000,000,000 in Latin America and the Caribbean by 2025.
(11)Since 2017, China has used its increasing economic influence in Latin America and the Caribbean to encourage countries, including El Salvador, Panama, and the Dominican Republic, to sever diplomatic relations with Taiwan. Of the 15 countries that still maintain diplomatic relations with Taiwan, 9 are in Latin America and the Caribbean, namely: Belize, Guatemala, Haiti, Honduras, Nicaragua, Paraguay, St. Kitts and Nevis, St. Lucia, and St. Vincent and the Grenadines. 3.Sense of CongressIt is the sense of Congress that—
(1)the United States shares extensive economic and commercial relations, democratic values, cultural ties, and geographic proximity with the nations of the Western Hemisphere; (2)increased United States engagement with countries in the Western Hemisphere is essential to addressing initiatives by rival powers, such as China, to increase their presence and influence over governments in Latin American and the Caribbean at the expense of strategic economic and security interests of the United States;
(3)the United States is uniquely positioned to promote the rule of law and support the strengthening of democratic institutions and individual freedoms in Latin America and the Caribbean, while improving the quality of life of citizens throughout the Western Hemisphere; (4)China’s growing presence in the Western Hemisphere—
(A)has contributed to the survival of autocratic and anti-democratic regimes, such as the Maduro regime and the Government of Cuba, by acting as a lender of last resort and providing other forms of economic support; (B)has assisted such regimes in undermining democratic norms through weapons sales and the proliferation of surveillance technology; and
(C)has provided governments with the resources to implement irresponsible economic policies to the detriment of its citizens. (5)the United States Government should continue to assert a positive presence in the Western Hemisphere based upon—
(A)supporting the rule of law, combating corruption, and advancing digital security as a means to improve prospects for regional growth and development and mitigate the unfair advantage accrued to those that engage in unfair and illegal practices; (B)facilitating technical assistance and knowledge-sharing programs that strengthen regional governments’ and businesses’ capacity for engaging in sound negotiations and contracts, protect their economic interests, and protect the economic interests of their citizens;
(C)engaging in development investments that strengthen United States public and private sector ties to Western Hemisphere governments and businesses, promote shared conviction that open markets and fair competition are critical to sustained economic growth, enhance regional businesses’ ability to move up the value chain, and are environmentally sustainable; (D)raising awareness regarding how the proliferation of Chinese economic largesse and the increased adoption of Chinese surveillance technology can harm Western Hemisphere economies and undermine democratic institutions;
(E)empowering local and international media and civil society to carefully monitor investment activity in Latin America and the Caribbean to ensure accountability and uncover the malign effects of greater Chinese engagement, including a lack of transparency, facilitation of corruption, unsustainable debt, environmental damage, opaque labor and business practices of Chinese firms, and the increased likelihood of projects that leave host countries in unsustainable debt; and (F)promoting greater economic engagement between the United States and other countries of the Western Hemisphere to spur economic development in the region and increase economic opportunities for the United States private sector.
4.Statement of policyIt is the policy of the United States— (1)to expand United States engagement in the Western Hemisphere through economic and public diplomacy that strengthens political and economic relations, reinforces shared democratic values, and facilitates economic development in the Western Hemisphere; and
(2)to promote United States economic prosperity through increased engagement with Latin America and the Caribbean. 5.DefinitionsIn this Act:
(1)CaribbeanThe term Caribbean does not include Cuba, unless it is specifically named. (2)Latin america and the caribbeanThe term Latin America and the Caribbean does not include Cuba, unless Cuba is specifically named.
(3)Rule of lawThe term rule of law refers to a durable system of institutions and processes founded on the universal principles of— (A)accountability;
(B)just laws that protect fundamental freedoms; (C)open and transparent government processes; and
(D)accessible and impartial dispute resolution. 6.Assessing the intentions of the People’s Republic of China in the Western Hemisphere (a)Defined termIn this section, the term appropriate congressional committees means—
(1)the Committee on Foreign Relations of the Senate; (2)the Select Committee on Intelligence of the Senate;
(3)the Committee on Foreign Affairs of the House of Representatives; and (4)the Permanent Select Committee on Intelligence of the House of Representatives.
(b)Reporting requirementNot later than 90 days after the date of the enactment of this Act, the Secretary of State, working through the Assistant Secretary of State for the Bureau of Intelligence and Research, and in coordination with the Director of National Intelligence and the Director of the Central Intelligence Agency, shall submit a report to the appropriate congressional committees that assesses the nature, intent, and impact to United States strategic interests of— (1)Chinese economic activity in Latin America and the Caribbean, such as foreign direct investment, development financing, oil-for-loans deals, other preferential trading arrangements, and projects related to China’s Belt and Road Initiative;
(2)the involvement of Chinese government entities and state-owned enterprises in infrastructure projects in Latin America and the Caribbean, such as— (A)the building, renovating, and operating of port facilities, including the Margarita Port of Panama, Posorja Deepwater Port in Ecuador, and the Port of Paranaguá in Brazil; 
(B)the building and maintenance of the region’s telecom infrastructure, including the bidding and construction of fiber optic submarine cables and the installation of 5G technologies, by Chinese companies, including Huawei, ZTE, and possibly others, and the likelihood that these companies will be the dominant providers of telecommunications infrastructure and associated products and services in the region, with great influence over Latin American government telecom entities; (C)the building of government facilities in the region; and
(D)the building of Ecuador’s Coca Codo Sinclair Dam and other energy infrastructure projects in the region; (3)Chinese military activity in the region, including military education and training programs, weapons sales, and space-related activities in the military or civilian spheres, such as the major satellite and space control station China recently constructed in Argentina;
(4)Chinese security activity in Latin America and the Caribbean, including sales of surveillance and monitoring technology to regional governments such as Venezuela, Cuba, and Ecuador, and the potential use of such technology as tools of Chinese intelligence; (5)Chinese intelligence engagement in Latin America and the Caribbean, and the development of dual-use platforms; 
(6)the nature of the People’s Republic of China’s presence in the region, and whether it is competitive, threatening, or benign to the United States national interests; and (7)Chinese diplomatic activity aimed at influencing the decisions, procedures, and programs of multilateral organizations, including the Organization of American States (OAS) and the Inter-American Development Bank (IDB), as well the work in Latin America and the Caribbean of the World Bank and International Monetary Fund (IMF). 
(c)CoordinationIn preparing the report required under subsection (b), the Secretary of State shall coordinate with the Secretary of the Treasury and the Administrator of the United States Agency for International Development, as feasible.  (d)FormThe report required under subsection (b) shall be submitted in unclassified form and shall include classified annexes. 
IIncreasing competitiveness in Latin America and the Caribbean
101.Developing and implementing a strategy to increase economic competitiveness and promote the rule of law
(a)Strategy requirementNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, the Secretary of Commerce, the Attorney General, the United States Trade Representative, the Administrator of the United States Agency for International Development, and the Chief Executive Officer of the United States International Development Finance Corporation, shall submit a multi-year strategy for increasing United States economic competitiveness and promoting the rule of law in Latin American and Caribbean countries, particularly in the areas of investment, sustainable development, commercial relations, anti-corruption activities, and infrastructure projects, to— (1)the Committee on Foreign Relations of the Senate;
(2)the Committee on Finance of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives; and
(4)the Committee on Ways and Means of the House of Representatives. (b)Additional elementsThe strategy submitted pursuant to subsection (a) shall include a plan of action to—
(1)assist Latin American and Caribbean countries with the sustainable development of their economies; (2)promote the rule of law as a means to ensure fair competition, combat corruption, and strengthen legal structures critical to robust democratic governance;
(3)identify and mitigate obstacles to economic growth in Latin America and the Caribbean; (4)maintain free and transparent access to the internet and digital infrastructure in the Western Hemisphere; and
(5)facilitate a more competitive environment for United States businesses in Latin America and the Caribbean. (c)Reporting requirementNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Secretary of State, in consultation with the Secretary of the Treasury, the Secretary of Commerce, the Attorney General, the United States Trade Representative, and the leadership of the United States International Development Finance Corporation, shall brief the congressional committees listed in subsection (a) on the implementation of this title, including examples of successes and challenges.
102.Strengthening United States International Development Finance Corporation engagement in Latin America and the Caribbean
(a)Sense of CongressIt is the sense of Congress that— (1)United States support for the development of competitive industries in Latin America and the Caribbean, which are necessary for workforce development, increased wages, and further economic development, will provide an opportunity to strengthen United States competitiveness;
(2)the reliance of the BUILD Act of 2018 on the Gini coefficient to measure eligibility for development financing from the United States International Development Finance Corporation would exclude the Caribbean’s 12 countries from qualifying for development financing; and (3)given the geographic proximity of Caribbean countries to the United States, the economic stability of Caribbean nations is important to United States national security interests. 
(b)Eligibility of Caribbean countries for financing through the United States international development finance corporationSection 1412(c) of the BUILD Act of 2018 (division F of Public Law 115–254) is amended by adding at the end the following:  (3)Inclusion of caribbean countriesNotwithstanding paragraphs (1) and (2), Caribbean countries (excluding Cuba) shall be included among the countries receiving prioritized support under title II during the 10-year period beginning on the date of the enactment of the Advancing Competitiveness, Transparency, and Security in the Americas Act of 2020..
(c)Prioritizing engagement in the Western HemisphereSection 1412 of the BUILD Act of 2018, as amended by subsection (b), is further amended by adding at the end the following:  (d)Foreign policy guidanceThe Secretary of State, in accordance with the priorities identified in subsection (c), shall provide foreign policy guidance to the Corporation to prioritize development financing to Latin American and Caribbean countries (excluding Cuba) by dedicating not less than 35 percent of development financing and equity investments to countries in Latin America and the Caribbean during the 10-year period beginning on the date of the enactment of the Advancing Competitiveness, Transparency, and Security in the Americas Act of 2020..
103.Advancing regulation of foreign investment in infrastructure projects to protect host countries’ national interests
(a)FindingCongress finds that the Committee on Foreign Investment in the United States (referred to in this subsection as CFIUS), as set forth in section 721 of the Defense Production Act of 1950 (50 U.S.C. 4565)— (1)protects United States national security interests that are related to foreign direct investment in the United States economy; and
(2)provides a mechanism by which the United States Government can respond to concerns that investments may be driven by political, rather than economic, motives. (b)In generalThe Secretary of State, working through the Assistant Secretary of State for Economic and Business Affairs and the Assistant Secretary of State for International Narcotics and Law Enforcement Affairs, in coordination with the Secretary of the Treasury, shall offer to provide technical assistance to partner governments in Latin America and the Caribbean to assist members of national legislatures and executive branch officials in establishing legislative and regulatory frameworks that are similar to the frameworks set forth in section 721 of the Defense Production Act of 1950 (50 U.S.C. 4565).
(c)PurposesIn carrying out subsection (b), the Secretary of State, in coordination with the Secretary of the Treasury, shall actively encourage partner governments—  (1)to protect their respective country’s national security interests;
(2)to protect the national security interests of their allies; and (3)to review and approve, suspend, or prohibit investments and projects, on a case-by-case basis and in the aggregate, to evaluate and assess their potential risk to such national security interests.
(d)Diplomatic engagementIn providing the technical assistance described in subsection (b), the Secretary of State shall conduct diplomatic engagement with legislators from countries vital to the interests of the United States to encourage them to adopt legislation described in subsections (b) and (c) to regulate infrastructure development projects  (e)StrategyNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit a strategy for carrying out the activities described in subsections (b) through (d) to—
(1)the Committee on Foreign Relations of the Senate; (2)the Committee on Appropriations of the Senate;
(3)the Committee on Banking, Housing, and Urban Affairs of the Senate; (4)the Committee on Foreign Affairs of the House of Representatives;
(5)the Committee on Appropriations of the House of Representatives; and (6)the Committee on Financial Services of the House of Representatives.
(f)Semiannual briefing requirementNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of State shall provide a briefing regarding the activities described in subsections (b) through (d) and the strategy submitted under subsection (e) to— (1)the Committee on Foreign Relations of the Senate; and
(2)the Committee on Foreign Affairs of the House of Representatives. (g)Authorization of appropriations (1)In generalThere is authorized to be appropriated to the Secretary of State $10,000,000 for fiscal year 2020 to carry out the activities set forth in subsections (b) through (d).
(2)Notification requirementsAmounts appropriated pursuant to paragraph (1) are subject to the notification requirements applicable to expenditures from the Economic Support Fund under section 531(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2346(c)) and the International Narcotics and Law Enforcement Fund under section 489 of the Foreign Assistance Act of 1961 (22 U.S.C. 2291h), to the extent that such funds are expended. 104.Strengthening infrastructure project selection and procurement processes (a)FindingsCongress makes the following findings:
(1)Corruption, as evidenced by the Odebrecht construction scandal and the Panama Papers, creates significant obstacles to doing business in Latin America and the Caribbean. (2)China further exacerbates the levels of corruption in the region by engaging in corrupt practices when pursuing secure infrastructure contracts and procurement agreements.
(3)Procurement agreements not based exclusively on cost, quality, and necessity can lead to projects that do not serve the best interests of the public. (b)Engagement initiativesThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, the Chief Executive Officer of United States International Development Finance Corporation, the Director of the United States Trade Development Agency, and representatives of the Department of the Treasury’s Office of Technical Assistance, shall plan and carry out initiatives to engage with governments in Latin America and the Caribbean for the purpose of strengthening infrastructure project selection processes and procurement processes, including—
(1)discussing, devising, and disseminating best practices, frameworks, and tools that— (A)ensure greater adherence to the rule of law;
(B)promote greater transparency in infrastructure, trade, and development projects; and (C)more effectively regulate tender processes to minimize opportunities for corrupt practices;
(2)strengthening legal structures as needed to ensure business agreements are transparent, clear, and enforceable; (3)increasing the capacity of Latin American and Caribbean governments to effectively assess and negotiate investment opportunities in accordance with applicable laws, including commercial and public infrastructure projects;
(4)promoting legislation that codifies best practices in applying the rule of law to infrastructure, trade, and development projects; (5)promoting the adoption of infrastructure project selection processes that include environmental impact studies that prioritize minimal environmental impact, strong environmental standards, and social safeguards for vulnerable and marginalized populations, including indigenous and Afro-Latino populations; 
(6)emphasizing differences in business practices between the United States and China, particularly those relating to the rule of law, transparency, and financing; and (7)fostering and enabling economic and technical data sharing relating to contract costs, structuring, and terms, including loan terms, cost overruns, and quality assurance, among regional governments and the United States.
(c)ConsultationDuring the planning of the initiatives described in subsection (b), the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, the Chief Executive Officer of the United States International Development Finance Corporation, the Director of the United States Trade Development Agency’s Global Procurement Initiative, and representatives of the Department of the Treasury’s Office of Technical Assistance, shall consult with representatives of the private sector and nongovernmental organizations in the United States, Latin America, and the Caribbean.  (d)Briefing requirementNot later than 1 year after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of State shall provide a briefing regarding the initiatives described in subsection (b) to—
(1)the Committee on Foreign Relations of the Senate; and (2)the Committee on Foreign Affairs of the House of Representatives.
(e)Baseline assessmentNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit a report to the congressional committees referred to in subsection (d) that assesses, based on credible indices of the performance of the rule of law (including the World Justice Project’s Rule of Law Index), the progress made by Latin American and Caribbean governments toward strengthening the rule of law, reducing corruption, and creating greater transparency in business practices, including through—  (1)standardizing and regulating procurement practices; and
(2)streamlining, modernizing, and digitizing records for public procurement and customs duties. (f)Authorization of appropriations (1)In generalThere is authorized to be appropriated to the Secretary of State for fiscal year 2021, $5,000,000 to carry out the activities set forth in subsections (b) and (c).
(2)Notification requirementsAmounts appropriated pursuant to paragraph (1) are subject to the notification requirements applicable to expenditures from the Economic Support Fund under section 531(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2346(c)) to the extent that such funds are expended. 105.Promoting the rule of law in digital governance (a)Sense of CongressIt is the sense of Congress that United States engagement with Latin America and the Caribbean regarding digital infrastructure and security should—
(1)help protect privacy, civil liberties, and human rights; and (2)strengthen institutions aimed at fighting cybercrimes.
(b)In generalThe Secretary of State, in coordination with the Department of Justice, shall conduct diplomatic engagement to encourage and facilitate Latin American and Caribbean governments’ adoption of standards to address cybercrimes, such as institutionalizing the recommendations of the Organization of American States Ninth Meeting of Ministers of Justice or Other Ministers or Attorneys General of the Americas Working Group on Cybercrime (December 2016: OEA/Ser. K/XXXIV), including— (1)adopting or updating procedural measures and legislation necessary to ensure the collection and safe custody of all forms of electronic evidence and their admissibility in criminal proceedings and trials and to enable States to assist one another in matters involving electronic evidence, with due regard for rights to privacy and due process;
(2)developing and implementing national strategies to deter, investigate, and prosecute cybercrime as part of a broader and more coordinated effort to protect the information technology systems and networks of citizens, businesses, and governments; (3)continuing to develop partnerships among Latin American and Caribbean officials responsible for preventing, investigating, and prosecuting such crimes, and the private sector, in order to streamline and improve the procurement of information in the context of mutual assistance proceedings; and
(4)working, in cooperation with like-minded democracies in international organizations, to advance standards for digital governance and promote a free and open internet. (c)Semiannual briefing requirementNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter until the date that is 5 years after such date of enactment, the Secretary of State shall brief the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives regarding the diplomatic engagement described in subsection (b).
106.Investing in projects that strengthen the region’s digital infrastructure
(a)FindingsCongress makes the following findings: (1)According to a 2016 report by the Organization for Economic Cooperation and Development, Working Paper No. 334: Harnessing the Digital Economy for Developing Countries—
(A)the digital economy fosters growth and productivity and supports inclusive development by improving accessibility for previously marginalized groups; (B)access to digital infrastructure can provide these groups with a whole range of markets and services, including education, peer-to-peer lending, e-government, the sharing economy, crowdfunding, and online job matching services; and
(C)adoption and usage of digital technologies raises the productivity of capital and labor, enables the participation in global value chains, and contributes to greater inclusion by lowering transaction costs and expanding access to information. (2)According to the Inter-American Development Bank, the combination of high rates of financial exclusion and high mobile penetration and technological innovation represents a great opportunity to use technology to enable financial services to reach a part of the population in Latin America that has been underserved by traditional financial services.
(b)Digital infrastructure access and security strategyNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with relevant Federal agencies, shall submit to Congress a strategy and implementation plan for leveraging United States expertise to help Latin American and Caribbean governments— (1)develop and secure their digital infrastructure;
(2)protect technological assets, including data privacy; (3)advance cybersecurity to protect against cybercrime and cyberespionage; and
(4)create more equal access to economic opportunities for their citizens. (c)ChallengesThe strategy described in subsection (b) shall address—
(1)the severe digital divides between more wealthy urban centers and rural districts; (2)the need for protection of citizens’ privacy; and
(3)the need to expand existing initiatives to allow public-private partnerships to increase access to micro-grids and decentralized electronic systems.  (d)ConsultationIn creating the strategy described in subsection (b), the Secretary of State shall consult with—
(1)leaders of the United States telecommunication industry; (2)other technology experts from nongovernmental organizations and academia; and
(3)representatives from relevant United States Government agencies. (e)Semiannual briefing requirementNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter until the date that is 5 years after such date of enactment, the Secretary of State shall brief the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives regarding the implementation of the strategy described in subsection (b). 
107.Countering foreign corrupt practices in the Americas
(a)In generalThe Secretary of State, working through the Assistant Secretary of State for Economic and Business Affairs and the Assistant Secretary of State for International Narcotics and Law Enforcement Affairs, shall offer to provide technical assistance to partner governments in Latin America and the Caribbean to assist members of national legislatures and executive branch officials in establishing legislative and regulatory frameworks that are similar to those set forth in— (1)section 30A of the Securities Exchange Act of 1934 (15 U.S.C. 78dd–1); and
(2)section 104 of the Foreign Corrupt Practices Act of 1977 (15 U.S.C. 78dd–2). (b)PurposesIn carrying out subsection (a), the Secretary of State shall actively encourage partner governments—
(1)to adopt standards similar to those in the Foreign Corrupt Practices Act of 1977 (title I of Public Law 95–213) that deter fraudulent business practices and increase government and private sector accountability in Latin America and the Caribbean; and (2)to strengthen the investigative and prosecutorial capacity of government institutions in Latin America and the Caribbean to combat fraudulent business practices involving public officials.
(c)Strategy requirementNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit a strategy for carrying out the activities described in subsections (a) and (b) to— (1)the Committee on Foreign Relations of the Senate;
(2)the Committee on Appropriations of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives; and
(4)the Committee on Appropriations of the House of Representatives. (d)ConsultationIn formulating the strategy described in subsection (c), the Secretary of State shall consult with the Secretary of the Treasury and the Attorney General.
(e)Semiannual briefing requirementNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter until the date that is 5 years after such date of enactment, the Secretary of State shall provide a briefing regarding the activities described in subsections (a) and (b) and the strategy submitted under subsection (c) to— (1)the Committee on Foreign Relations of the Senate; and
(2)the Committee on Foreign Affairs of the House of Representatives. (f)Authorization of appropriations (1)In generalThere is authorized to be appropriated $10,000,000 to the Department of State for fiscal year 2021—
(A)to carry out the activities set forth in subsections (a) and (b); and (B)to develop the strategy submitted under subsection (c).
(2)Notification requirementsAmounts appropriated pursuant to paragraph (1) are subject to the notification requirements applicable to expenditures from the Economic Support Fund under section 531(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2346(c)) and the International Narcotics and Law Enforcement Fund under section 489 of the Foreign Assistance Act of 1961 (22 U.S.C. 2291h), to the extent that such funds are expended. 108.Countering malign business practices (a)FindingsCongress makes the following findings:
(1)China has demonstrated a pattern of exploiting international norms and domestic laws in foreign states to its benefit, while ignoring such laws and norms when they interfere with China’s perceived national interests. (2)China has demonstrated a pattern of bribing foreign government officials to ensure that it receives favorable terms on infrastructure deals and overstates the benefits or underplays the risks of proposed infrastructure projects.
(b)Aliens ineligible for visas, admission, or paroleAn alien described in this subsection is an alien whom the Secretary of State or the Secretary of Homeland Security (or a designee of either Secretary) knows, or has reason to believe, is engaging or has engaged in acts of significant corruption in a country in Latin America or the Caribbean with representatives of, or on behalf of, the Government of China, a Chinese state-owned entity, or a Chinese private sector entity. (c)Visas, admission, or paroleAn alien described in subsection (b) is—
(1)inadmissible to the United States; (2)ineligible to receive a visa or other documentation to enter the United States; and
(3)otherwise ineligible to be admitted or paroled into the United States or to receive any benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.). (d)Current visas revoked (1)In generalAn alien described in subsection (b) is subject to revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued.
(2)Immediate effectA revocation under paragraph (1)— (A)shall take effect immediately; and
(B)shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession. (e)ExceptionsSanctions under subsections (c) and (d) shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary—
(1)to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations; or (2)to carry out or assist law enforcement activity in the United States.
(f)National securityThe President may waive the application of this section with respect to an alien if the President— (1)determines that such a waiver is in the national security interest of the United States; and
(2)submits a notice of, and justification for, such waiver to the appropriate congressional committees.  109.Promoting greater energy security (a)Policy statementIt is the policy of the United States to help Caribbean countries—
(1)achieve greater energy security; and (2)lower their dependence on imported fuels.
(b)Strategy requirementNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall submit a multi-year strategy to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives for regional cooperation with Caribbean countries— (1)to lower the region’s dependence on imported fuels, grow the region’s domestic energy production for the generation of electricity, and strengthen regional energy security;
(2)to lower the region’s dependence on oil in the transportation sector; (3)to increase the region’s energy efficiency, energy conservation, and investment in alternatives to imported fuels;
(4)to improve grid reliability and modernize electricity transmission networks; (5)to advance deployment of innovative solutions to expand community and individuals’ access to electricity; and
(6)to help reform the region’s energy markets to encourage good regulatory governance and to promote a climate of private sector investment. (c)ElementsThe strategy required under subsection (b) shall include—
(1)a thorough review and inventory of United States Government activities to promote energy security in the Caribbean region and to reduce the region’s reliance on oil for electricity generation that are being carried out bilaterally, regionally, and in coordination with multilateral institutions; (2)opportunities for marshaling regional cooperation—
(A)to overcome market barriers resulting from the small size of Caribbean energy markets; (B)to address the high transportation and infrastructure costs faced by Caribbean countries;
(C)to ensure greater donor coordination between governments, multilateral institutions, multilateral banks, and private investors; and (D)to expand regional financing opportunities to allow for lower cost energy entrepreneurship;
(3)measures to encourage each Caribbean government to ensure that it has— (A)an independent utility regulator or equivalent;
(B)affordable access by third-party investors to its electrical grid with minimal regulatory interference; (C)effective energy efficiency and energy conservation;
(D)programs to address technical and nontechnical issues; (E)a plan to eliminate major market distortions;
(F)cost-reflective tariffs; and (G)no tariffs or other taxes on clean energy solutions; and
(4)recommendations for how United States policy, technical, and economic assistance can be used in the Caribbean region— (A)to advance renewable energy development and the incorporation of renewable technologies into existing energy grids and the development and deployment of micro-grids where appropriate and feasible;
(B)to create regional financing opportunities to allow for lower cost energy entrepreneurship; (C)to deploy transaction advisors in the region to help attract private investment and break down any market or regulatory barriers; and
(D)to establish a mechanism for each host government to have access to independent legal advice— (i)to speed the development of energy-related contracts; and
(ii)to better protect the interests of Caribbean governments and their citizens. IIPromoting regional security and digital security, and protecting human rights in the Americas 201.Ensuring the integrity of telecom and data networks and critical infrastructure (a)Sense of CongressIt is the sense of Congress that—
(1)allegations of espionage, intellectual property theft, hacking, and unscrupulous business practices often accompany the entrance of Chinese companies into a region; (2)the United States Government should assist Latin American and Caribbean governments and businesses in developing their own digital telecommunications networks to render them less susceptible to Chinese malfeasance; and
(3)strengthening and implementing intellectual property and cyber governance laws will boost innovation in the Latin America and the Caribbean. (b)Technical assistanceThe Secretary of State, working through the Office of the Coordinator for Cyber Issues of the Department of State, and in consultation with the Attorney General, the Director of the Federal Bureau of Investigation, and the Chief of the International Bureau of the Federal Communications Commission shall offer to provide technical assistance to partner governments in Latin America and the Caribbean to strengthen their capacity to promote digital security, including—
(1)defending the integrity of digital infrastructure and digital assets, including data storage systems, such as Cloud computing, proprietary data, personal information, and proprietary technologies; (2)detecting, identifying, and investigating cybercrimes, including the collection of digital forensic evidence;
(3)developing appropriate enforcement mechanisms for cybercrimes; (4)detecting and identifying perpetrators; and
(5)prosecuting cybercrimes and holding perpetrators accountable for such crimes. (c)PrioritizationThe Secretary of State, in providing the technical assistance described in subsection (b), shall prioritize working with national and regional law enforcement entities, including—
(1)police forces; (2)public prosecutors;
(3)attorneys general (4)courts; and
(5)other law enforcement and civilian intelligence entities, as appropriate. (d)Cyber defense assistanceThe Secretary of State, in coordination with the Commander of the United States Cyber Command and the Director of National Intelligence, shall offer to provide technical assistance to strengthen the capacity of partner governments in Latin America and the Caribbean—
(1)to protect the integrity of their telecom and data networks and their critical infrastructure; (2)to build and monitor secure telecom and data networks;
(3)to identify cyber threats and detect and deter cyber attacks; (4)to investigate cyber crimes, including the collection of digital forensic evidence;
(5)to protect the integrity of digital infrastructure and digital assets, including data storage systems (including Cloud computing), proprietary data, personal information, and proprietary technologies; (6)to plan maintenance, improvements, and modernization in a coordinated and regular fashion so as to ensure continuity and safety; and
(7)to protect the digital systems that manage roads, bridges, ports, and transportation hubs.  (e)Briefing requirementNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of State shall provide a briefing regarding the technical assistance described in subsection (b) and (d) to—
(1)the Committee on Foreign Relations of the Senate; (2)the Committee on the Judiciary of the Senate;
(3)the Committee on Armed Services of the Senate;  (4)the Committee on Foreign Affairs of the House of Representatives; 
(5)the Committee on the Judiciary of the House of Representatives; and (6)the Committee on Armed Services of the House of Representatives.
202.Addressing the risks that pervasive surveillance and monitoring technologies pose to human rights
(a)FindingsCongress makes the following findings: (1)According to a 2018 report by Freedom House—
(A)China has stepped up efforts to use digital media to increase its own power, both inside and outside of China; (B)in 2018, for the second year in a row, China was the worst abuser of internet freedom, and during that year, the Government of China hosted media officials from dozens of countries for 2- and 3-week seminars on its sprawling system of censorship and surveillance;
(C)Chinese companies have supplied telecommunications hardware, advanced facial-recognition technology, and data analytics tools to a variety of governments with poor human rights records, which could benefit Chinese intelligence services and repressive local authorities; and (D)China’s Belt and Road Initiative includes a Digital Silk Road of Chinese-built fiber-optic networks that could expose internet traffic to greater monitoring by local and Chinese intelligence agencies, given that China is determined to set the technical standards for how the next generation of traffic is coded and transmitted.
(2)As part of its engagement with Latin American and Caribbean governments, China has begun promoting the installation of pervasive surveillance camera systems, under the pretext of citizen security, in Bolivia, Ecuador, and Venezuela, to be financed, designed, installed, and maintained by companies linked to the Government of China. (b)Sense of CongressIt is the sense of Congress that—
(1)China is exporting its model for internal security and state control of society through advanced technology and artificial intelligence; and (2)the adoption of surveillance systems can lead to breaches of citizens’ private information, increased censorship, violations of civil rights, and harassment of political opponents.
(c)Diplomatic engagementThe Secretary of State shall conduct diplomatic engagement with governments in Latin America and the Caribbean— (1)to help officials identify and mitigate the risks to civil liberties posed by pervasive surveillance and monitoring technologies; and
(2)to offer recommendations on ways to mitigate such risks. (d)Internet freedom programsThe Chief Executive Officer of the United States Agency for Global Media, working through the Open Technology Fund, and the Secretary of State, working through the Bureau of Democracy, Human Rights, and Labor’s office of Internet Freedom and Business and Human Rights, shall expand and prioritize efforts to provide anti-censorship technology and services to journalists and citizens in Latin America, in order to enhance their ability to safely access or share digital news and information without fear of repercussions or surveillance.
(e)Support for civil societyThe Secretary of State, acting through the Assistant Secretary of State for Democracy, Human Rights, and Labor, and in coordination with the Administrator of the United States Agency for International Development, shall work through nongovernmental organizations— (1)to support and promote programs that support internet freedom and the free flow of information online in Latin America and the Caribbean;
(2)to protect open, secure, and reliable access to the internet in Latin America and the Caribbean; (3)to provide integrated support to civil society for technology, digital safety, policy and advocacy, and applied research programs in Latin America and the Caribbean;
(4)to train journalists and civil society leaders in Latin America and the Caribbean on investigative techniques necessary to ensure public accountability and prevent government overreach in the digital sphere; and (5)to assist independent media outlets and journalists in Latin America and the Caribbean to build their own capacity and develop high-impact, in-depth news reports covering governance and human rights topics.
(f)Briefing requirementNot more than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of State, the Administrator of the United States Agency for International Development, and the Chief Executive Officer of the United States Agency for Global Media shall provide a briefing regarding the efforts described in subsections (c), (d), and (e) to— (1)the Committee on Foreign Relations of the Senate;
(2)the Committee on Appropriations of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives; and
(4)the Committee on Appropriations of the House of Representatives. (g)Authorization of appropriations (1)In generalThere are authorized to be appropriated $10,000,000 for fiscal year 2021 to carry out the activities set forth in subsection (e).
(2)Notification requirementsAmounts appropriated pursuant to paragraph (1) are subject to the notification requirements applicable to expenditures from— (A)the Economic Support Fund under section 531(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2346(c)); and
(B)the Development Assistance Fund under section 653(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2413(a)). 203.Revitalizing bilateral and multilateral military education programs (a)In generalThe Secretary of State shall dedicate not less than 17 percent of the amounts appropriated to bilateral and multilateral military education programs, such as the International Military Education and Training program, for Latin America and the Caribbean during the 5-year period beginning on the date of the enactment of this Act.
(b)ModernizationThe Secretary of State shall take steps to modernize and strengthen the programs receiving funding under subsection (a)— (1)to ensure that such programs are vigorous, substantive, and the preeminent choice for international military education and training for Latin American and Caribbean partners.
(c)Required elementsThe programs referred to under subsection (a) shall— (1)provide training and capacity-building opportunities to Latin American and Caribbean security services;
(2)provide practical skills and frameworks for— (A)improving the functioning and organization of security services in Latin America and the Caribbean;
(B)creating a better understanding of the United States and its values; and (C)using technology for maximum efficiency and organization; and
(3)promote and ensure that security services in Latin America and the Caribbean operate in compliance with international norms, standards, and rules of engagement, including a respect for human rights, democracy, and civilian control. (d)LimitationSecurity assistance under this section is subject to the limitations set forth in section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d).
IIIAdvancing the role of civil society in Latin America and the Caribbean
301.Counteracting growing Chinese educational and cultural influence in Latin America and the Caribbean
(a)FindingAccording to a report by the National Endowment for Democracy— (1)China has spent the equivalent of billions of dollars to shape public opinion and perceptions around the world through thousands of people-to-people exchanges, cultural activities, educational programs, and the development of media enterprises and information initiatives with global reach;
(2)the aim of Chinese influence efforts is intended to distract and manipulate the political and information environments in targeted countries; and (3)the countries most vulnerable to Chinese efforts are those in which democratic institutions are weak.
(b)Sense of CongressIt is the sense of Congress that China’s efforts to mold public opinion and influence educational institutions on the issues described in subsection (a) undermines United States influence in Latin America and the Caribbean and threaten democratic institutions and practices in the region. (c)StrategyThe Secretary of State, acting through the Assistant Secretary of State for Educational and Cultural Affairs, and in coordination with the Assistant Administrator for the Bureau of Economic Growth, Education, and Environment at the United States Agency for International Development, shall devise a strategy—
(1)to expand existing programs and, as necessary, design and implement educational, professional, and cultural exchanges and other programs to create and sustain mutual understanding with other countries necessary to advance United States foreign policy goals by cultivating people-to-people ties among current and future global leaders that build enduring networks and personal relationships and promote United States national security and values, including the expansion of exchange visitor programs, such as international visitor leadership programs and professional capacity building programs that prioritize building skills in entrepreneurship, promoting transparency, and technology;  (2)to expand and strengthen existing programs, and, as necessary, design and implement basic and higher education programs in Latin America and the Caribbean, in accordance with the United States Strategy on International Basic Education and the United States Agency for International Development Education Policy, to enable all young adults, youth, and children to acquire the quality education and skills needed to be productive members in society, which will lead to better health, economic growth, a sustainable environment, and peaceful, democratic societies;
(3)to dedicate not less than 18 percent of the budget of the Bureau of Educational and Cultural Affairs of the Department of State to carry out the activities described in paragraph (1); and (4)to dedicate not less than 8 percent of the budget of the Education Office of the United States Agency for International Development to carry out the activities described in paragraph (2).
(d)Briefing requirementNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of State, the Assistant Secretary of State for Educational and Cultural Affairs, and the Assistant Administrator for the Bureau of Economic Growth, Education, and Environment at the United States Agency for International Development shall provide a briefing regarding the efforts described in subsection (c) to— (1)the Committee on Foreign Relations of the Senate;
(2)the Committee on Appropriations of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives; and
(4)the Committee on Appropriations of the House of Representatives. 302.Advancing the role of civil society and the media to promote accountability (a)In generalThe Secretary of State, acting through the Assistant Secretary of State for Democracy, Human Rights, and Labor, the Assistant Secretary of State for Education and Cultural Affairs, and the Coordinator of the Global Engagement Center, shall expand existing initiatives and, as necessary, develop and implement new initiatives that facilitate and strengthen the capacity of civil society and independent media outlets to increase transparency and accountability among government and business leaders.
(b)Program elementsThe initiatives under subsection (a) shall include— (1)training for journalists and civil society leaders on investigative techniques necessary to improve transparency and accountability in government and the private sector; 
(2)training on investigative reporting relating to incidents of corruption and unfair trade, business and commercial practices, including the role of the Government of China in such practices; (3)training on investigative reporting relating to efforts the use of misinformation, disinformation, and state media to influence public opinion in Latin America and the Caribbean, including the role of the Government of China in such practices; and
(4)assistance for nongovernmental organizations to strengthen their capacity to monitor the activities described in paragraphs (2) and (3). (c)ConsultationIn developing and implementing the initiatives under subsection (a), the Secretary of State shall consult with—
(1)nongovernmental organizations focused on transparency and combating corruption, such as Transparency International, the Latin American and Caribbean chapters of Transparency International, and similar organizations; and (2)media organizations that promote investigative journalism and train organizations in investigative techniques necessary to ensure public accountability, such as ProPublica, the Center for Public Integrity, and the International Consortium of Investigative Journalists.
(d)Semiannual briefing requirementNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of State shall provide a briefing regarding the initiatives under subsection (a) to— (1)the Committee on Foreign Relations of the Senate; and
(2)the Committee on Foreign Affairs of the House of Representatives. (e)Authorization of appropriations (1)In generalThere is authorized to be appropriated to the Secretary of State $10,000,000 for fiscal year 2021 to carry out the initiatives under subsection (a).
(2)Notification requirementsAmounts appropriated pursuant to paragraph (1) are subject to the notification requirements applicable to expenditures from the Economic Support Fund under section 531(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2346(c)) and the International Narcotics and Law Enforcement Fund under section 489 of the Foreign Assistance Act of 1961 (22 U.S.C. 2291h), to the extent that such funds are expended. IVResourcing for success 401.Appointment of China Engagement Officers at United States embassies in the Western Hemisphere (a)In generalThe Secretary of State shall direct the Chiefs of Mission at United States Embassies and Consulates in Latin America and the Caribbean, including Cuba, to designate a China Engagement Officer, from among existing staff at the Post, to monitor and report on Chinese activities related to diplomatic engagement, economic investment, critical infrastructure, cybersecurity, surveillance technology, digital infrastructure, military and security presence and trainings, intelligence activities, educational and cultural exchanges, education, and corruption in the respective countries. 
(b)Annual meetingThe Assistant Secretary for Western Hemisphere Affairs shall convene an annual meeting (either in person or by video conference call) of all of the China Engagement Officers designated pursuant to subsection (a)— (1)to discuss and compare developments in their individual countries;
(2)to identify trends in Chinese activities in Latin America and the Caribbean and its subregions; and (3)to recommend potential strategies to mitigate or compete with Chinese activities in the region.
(c)Briefing requirementConcurrent with the annual meeting described in subsection (b), China Engagement Officers serving in Latin America and the Caribbean, including Cuba, shall brief— (1)the Committee on Foreign Relations of the Senate; and
(2)the Committee on Foreign Affairs of the House of Representatives. (d)ConsultationThe Assistant Secretary for Western Hemisphere Affairs and the China Engagement Officers designated pursuant to subsection (a) shall be available for consultations with the staff of the congressional committees referred to in subsection (c).
402.Assessing staffing needs at United States embassies in Latin America and the Caribbean
(a)Staffing assessmentNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit the assessments and accompanying reports, if necessary, described in subsections (b) and (c) to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. (b)Foreign commercial service assessment (1)In generalThe Secretary of State, the Administrator of the United States Agency for International Development, and the Secretary of Commerce shall prepare a written assessment that—
(A)determines whether the current staffing levels of the United States Foreign Commercial Service at all United States embassies, diplomatic, and development offices in Latin America and the Caribbean are sufficient to successfully advance United States economic policy in Latin America and the Caribbean; and (B)specifically details the results for each United States embassy, diplomatic, and development office in Latin America and the Caribbean. 
(2)Accompanying reportIf the assessment under paragraph (1) reveals insufficient staffing levels, the Secretary of State, the Administrator of the United States Agency for International Development, and the Secretary of Commerce shall submit an accompanying report that— (A)identifies the costs associated with increasing the overseas presence of United States Foreign Commercial Service officers in Latin America and the Caribbean; and
(B)includes a timeline and strategy for increasing such staffing levels. (c)Public diplomacy assessment (1)In generalThe Secretary of State shall prepare a written assessment that—
(A)determines whether the current staffing levels of Foreign Service public diplomacy officers at all United States embassies and diplomatic offices in Latin America and the Caribbean are sufficient— (i)to successfully advance United States national interests; and 
(ii)to counter misinformation and disinformation efforts by the Government of China and the Government of Russia; and (B)specifically details the results for each United States embassy and diplomatic office in Latin America and the Caribbean. 
(2)Accompanying reportIf the assessment under paragraph (1) reveals insufficient staffing levels, the Secretary of State shall submit an accompanying report that— (A)identifies the costs associated with increasing the overseas presence of Foreign Service public diplomacy officers in Latin America and the Caribbean; and
(B)includes a timeline and strategy for increasing such staffing levels.   